t c summary opinion united_states tax_court dmitriy shvetsov petitioner v commissioner of internal revenue respondent docket no 7042-16s filed date dmitriy shvetsov pro_se amy chang for respondent summary opinion gerber judge this case was heard pursuant to section of the internal_revenue_code in effect when the petition was filed pursuant to sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case following a brief trial and after concessions by respondent the remaining issues for our consideration are whether petitioner is entitled for to head_of_household filing_status and an earned_income_credit on the basis of his having one qualified child background petitioner resided in washington state at the time his petition was filed he was divorced during at a time when he and his former wife had two children petitioner is not proficient in english his native tongue is russian as part of the divorce agreement or understanding petitioner was to be entitled to claim one of the two children as a dependent subsequently at a hearing involving the payment of child_support petitioner asked the presiding washington state court judge whether he would be entitled to all of the federal tax benefits for one of his two children the judge assured petitioner that he would be entitled to all of the federal tax benefits for one child on the basis of that assurance petitioner agreed to pay a certain amount of child_support 2at the trial petitioner addressed the court and testified through a russian language interpreter during both of petitioner’s children lived with his former wife for the entire year for hi sec_2014 tax_year petitioner filed a federal_income_tax return claiming head_of_household filing_status he listed one of his two children as a dependent and claimed a dependency_exemption for that child he also claimed child tax_credits and an earned_income_credit on the basis of one dependent_child respondent issued a notice_of_deficiency for to petitioner in which the dependency_exemption and all claimed credits were disallowed and a dollar_figure income_tax deficiency was determined petitioner disagreed and filed a petition with this court after the petition was filed petitioner provided respondent with the written_agreement with his former wife the custodial_parent of both children consenting to petitioner’s claiming one of their two children on the basis of that form respondent has conceded that petitioner is entitled to one dependency_exemption and the child tax_credits the remaining items in dispute are the head_of_household filing_status and an earned_income_credit based on one dependent respondent’s concessions result in a reduced income_tax deficiency of dollar_figure discussion respondent’s sole contention is that petitioner must have a qualifying_child within the meaning of sec_152 to be entitled to head_of_household filing_status and or an earned_income_credit based on one dependent petitioner does not contend that he has a qualified child within the meaning of sec_152 he contends that the washington state court judge awarded him all tax benefits associated with one child and that petitioner should be entitled to rely on that to claim head_of_household filing_status and the larger earned_income_credit based upon one qualified dependent head_of_household filing_status is defined in sec_2 as follows sec_2 definition of head_of_household -- in general --for purposes of this subtitle an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year is not a surviving_spouse as defined in subsection a and either-- a maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- i a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 but not if such child-- i is married at the close of the taxpayer’s taxable_year and ii is not a dependent of such individual by reason of sec_152 or sec_152 or both or ii any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 or b maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 for purposes of this paragraph an individual shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such individual a child may qualify a taxpayer for a dependency_exemption or a child_tax_credit without living with the taxpayer during the taxable_year however for head_of_household filing_status as defined above the taxpayer must have a qualified dependent the requirements for a qualified dependent are found in sec_152 which provides as follows sec_152 qualifying_child -- for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and e who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins the critical aspect of that definition as it relates to this case is that the child or dependent must live with the taxpayer for more than one-half of the taxable_year the earned_income_credit as provided in sec_32 permits a larger percentage credit for a taxpayer with one or more qualifying children respondent agrees that petitioner is entitled to an earned_income_credit as an individual without a qualifying_child however a qualifying_child must also live with the taxpayer for more than one-half of the taxable_year for the increased credit to be available accordingly under the internal_revenue_code petitioner is not entitled to claim head_of_household filing_status because the child he claims as a dependent did not live with him during petitioner’s argument that a washington state court judge assured him of his entitlement to all the tax benefits associated for one child is insufficient to change the statute which provides otherwise we are sympathetic with petitioner in this situation because his belief that he was entitled to head_of_household filing_status and an increased earned_income_credit may have been due to his lack of understanding of english and his reliance on the statement of a state court judge because the child in question did not live with petitioner during that child is not a qualifying_child for purposes of head_of_household filing_status or the larger percentage earned_income_credit based on a qualified child to reflect the foregoing and on account of concessions of respondent decision will be entered pursuant to rule
